Title: From Thomas Jefferson to Albert Gallatin, 20 March 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
                            
            Monticello Mar. 20. 1803.
          
          Your’s of the 14th. is recieved and I have written to mr Madison to issue a commission to Edward Turner of Kentuckey to be Register of the land office at Natchez. a commission has issued to Trist vice Carmichael. Thompson and Watson may await my return. I now inclose the power for transferring the 2500. D. to the disposal of the Secretary at war.
          I do not find in my library any thing which can throw light on the geography of the Rio Norte. I do not believe that in modern times any thing has been added to the information given as to that river in early times. of this information Mitchell had the benefit. his map was made under public patronage & with all the information that could procure him. that it was made with great care we know from what is laid down of those Western parts with which we have lately become acquainted. certainly we find his map much nearer the truth than could have been expected considering when it was made. hence I conclude that his delineation of the Rio Norte is more to be credited than any other, not excepting Danville & Delisle. Accept my best affections.
          
            Th: Jefferson
          
        